Citation Nr: 1514672	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Basic eligibility for nonservice-connected death pension benefits.

3.  Basic eligibility for accrued benefits.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran had service in the New Philippine Scouts from August 1946 to April 1949.  The Veteran died in December 2009.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant accepted payment from the Filipino Veterans Equity Compensation ( FVEC) Fund in June 2010 and had not established prior eligibility status for any of the benefits subsequently claimed and at issue in this appeal.  

2.  Because the Veteran did not have the requisite service, his surviving spouse is not eligible to receive nonservice-connected death pension benefits.

3.  Other than payment under the FVEC, which was ultimately received by the appellant, there were no compensation benefits due and unpaid to the Veteran under existing ratings or decisions or based on evidence of record at the time of the Veterna's death.


CONCLUSIONS OF LAW

1.  The appellant is barred from seeking service connection for cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312 (2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.

2.  The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1501, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.40, 3.41 (2014).

3.  The criteria for the payment of additional accrued benefits (other than the satisfied claim for FVEC payment) have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. §§ 3.151, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In some cases, however, VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.

As will be discussed, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the facts as presented.  VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).
Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.

Dependency and indemnity compensation (DIC) is payable to a surviving spouse, child, or parent either because of a service-connected death occurring after December 31, 1956, or pursuant to the election of a surviving spouse, child, or parent, in the case of such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this case, the outcome of the appeal has been dictated by the American Recovery and Reinvestment Act (ARRA).  Under the ARRA, a new one-time benefit is provided for certain Philippine Veterans to be paid from the FVEC Fund. See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens; or $15,000 for United States citizens.

For eligible persons who accept a payment from the FVEC Fund, such payment is final and constitutes a complete release of any claim against the United States. Pub. L. No. 111-5, § 1002 (h)(1).  There is an exception for "prior eligibility status" providing that: "Nothing in this section shall prohibit a person from receiving any benefit (including health care, survivor, or burial benefits), which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." Pub. L. No. 111-5, § 1002(h)(2). 

Here, the Veteran passed away in December 2009.  At the time of his death, he did not have any pending claims for service connection, nor was he service-connected for any disability.  His sole pending claim was for payment under the FVEC Fund.

In June 2010, the appellant accepted payment from the FVEC Fund.  At such time, she had not established prior eligibility status for any of the benefits subsequently claimed and at issue in this appeal.  In other words, because the Veteran was still alive at the time the statute was enacted and had not filed any specific claims for service connection, the appellant was not at that time eligible for service connection for cause of death, or any other DIC benefits.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  As § 1002(h)(1) of the Act provides that receipt of payment under the FVEC is a release of all claims against the United States, entitlement to further VA benefits is not possible.  Accordingly, the appellant's claim for service connection for the cause of the Veteran's death must be denied as a matter of law.


Nonservice-Connected Death Pension

The appellant seeks nonservice-connected death pension benefits in this case. 

Death pension is a benefit payable in certain circumstances to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23 and 38 C.F.R. § 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2014); 38 C.F.R. §§ 3.3(b)(4); 3.23(a)(5), (d)(5) (2014). 

In order to establish basic eligibility for VA disability pension benefits, it is required that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2014).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Active military, naval, and air service includes active duty.  Active duty is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  Armed Forces consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

A period of war for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 (2014).

Generally, persons with service in the United States Army Forces in the Far East (USAFFE), including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d). 

"Other Philippine Scouts," which includes all those who served during the period from October 6, 1945, to June 30, 1947 (New or Special Philippine Scouts), are eligible for compensation and DIC benefits, but are not eligible for nonservice-connected pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b); Manlincon v. West, 12 Vet. App. 238 (1999) (widow of Veteran of New Philippine Scouts not entitled to nonservice-connected death pension because veteran's service is not considered qualifying active service for VA pension benefits). 

By contrast, to establish entitlement to nonservice-connected pension benefits, the evidence must show that the Veteran had service in a regular component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  38 C.F.R. § 3.40(a) (2013) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits). 

With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41 (2014); Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Generally, a service department determination as to an individual's service shall be binding upon VA.  38 C.F.R. § 3.1(y) (2014); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992). 

In this case, the Veteran's service records have been determined to be fire-related.  See August 2012 Formal Finding of Unavailability of Service Treatment Records memorandum.  However, the service department certified the Veteran served as a member of the New Philippine Scouts from August 29, 1946 to April 19, 1949. 

Consequently, the RO determined that death pension is not payable based on the Veteran's type of Philippine service.  The RO concluded the Veteran's service did not constitute "active" military service to meet the basic entitlement requirement for nonservice-connected death pension benefits. 

The appellant does not allege, nor do the service records show that the Veteran had service as an "Old Philippine Scout" or a "Regular Philippine Scout" before October 6, 1945.  The Veteran's period of service is not in dispute; nor is any other period of service alleged.  

Unlike service in the "Old Philippine Scouts" or the "Regular Philippine Scouts," the Veteran's particular type of service, in the Philippine Scouts after October 6, 1945, is not deemed to be qualifying service for death pension benefits.  38 C.F.R. § 3.40(a) (2014).

The service department decision on such a matter is conclusive and binding upon VA.  VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's determination with respect to the Veteran's service.  Therefore, the Board must find that the Veteran did not have qualifying service for the purposes of nonservice-connected death pension benefits.

The pertinent law and regulations specifically exclude service such as the Veteran's for purposes of entitlement to nonservice-connected death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40 (2013); Cacalda v. Brown, 9 Vet. App. 261 (1996).  Consequently, the Board finds that there is no legal basis for the appellant's claim for nonservice-connected death pension.  As the law is dispositive, the claim is denied because of lack of legal entitlement.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.4 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

The appellant claims entitlement to accrued benefits. 

An accrued benefits claim arises when a Veteran dies prior to adjudication of a pending claim.  Such a claim does not survive the Veteran's death.  Landicho v. Brown, 7 Vet. App. 42 (1994).  

However, certain individuals may be entitled to accrued benefits under certain conditions.  An individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).  

To support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); Jones v. West, 136 F.3d 1296 (1998).

In light of applicable laws and regulations, there is no basis upon which the appellant's claim for accrued benefits may be granted.  Apart from the separate claim for a one-time payment under the FVEC Fund, which has since been paid to the appellant, there was no claim pending at the time of the Veteran's death.  Jones v. West, 136 F.3d 1296 (1998).  

The appellant has not indicated that any other claim was pending at the time of the Veteran's death.  

Therefore, the appellant's claim must be denied as a matter of law as there was no pending claim for benefits, other than the aforementioned and resolved FVEC claim, at the time of the Veteran's death.

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for the cause of the Veteran's death is denied.

Basic eligibility for nonservice-connected death pension benefits is denied. 

Basic eligibility for accrued benefits is denied.




____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


